Citation Nr: 1533887	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a heart disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea. 

6.  Entitlement to an initial rating in excess of 30 percent for glaucoma, right eye, status post trabeculectomy.

7.  Entitlement to a disability rating in excess of 50 percent for PTSD.

8.  Entitlement to an effective date prior to June 10, 2013 for the grant of a 50 percent disability rating for PTSD. 

9.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound. 

10.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2007, the RO, in pertinent part, denied entitlement to service connection for glaucoma of the right eye, status post trabeculectomy, back strain, and cardiomegaly (claimed as heart condition).

The Veteran was scheduled for a September 2009 Central Office hearing in conjunction with his claim, but failed to appear following proper notice of the hearing. As VA did not receive notice of a request for rescheduling, his request is considered withdrawn. 38 C.F.R. § 20.702(d) (2014).

In November 2009, the Board, in pertinent part, granted entitlement to service connection for glaucoma of the right eye, status post trabeculectomy, denied entitlement to service connection for back strain, and remanded the issue of entitlement to service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness, for additional notice and development. 

In a March 2010 rating decision, the RO effectuated the Board's decision granting entitlement to service connection for glaucoma of the right eye, status post trabeculectomy, and assigned a 30 percent disability rating, effective February 24, 2006.  The Veteran filed a notice of disagreement with this rating in June 2010.

In October 2011, the Board remanded the issue of entitlement to an initial disability rating in excess of 30 percent for glaucoma of the right eye, status post trabeculectomy, for issuance of a statement of the case, and denied the claim for entitlement to service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness.  In September 2012, pursuant to a Joint Motion for Remand (JMR), the Court of Appeals for Veterans Claims (Court) vacated the Board's October 2011 decision and remanded the matter for further consideration.

The Board remanded the issue of entitlement to service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness, in August 2013 for additional development consistent with the directives included in the September 2012 JMR.

In January 2014, the Board again remanded the issue of entitlement to an initial disability rating in excess of 30 percent for glaucoma of the right eye, status post trabeculectomy, for issuance of a statement of the case, and denied the claim for entitlement to service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness.  In March 2015, pursuant to a JMR, the Court of Appeals for Veterans Claims (Court) vacated the Board's January 2014 decision and remanded the matter for further consideration.  It is again before the Board.

In an August 2014 rating decision, the RO denied entitlement to service connection for erectile dysfunction, a sleep disorder, to include sleep apnea, and hypertension, confirmed and continued the denial of entitlement to service connection for back strain, increased the Veteran's disability rating for PTSD to 50 percent, effective June 10, 2013, and denied entitlement to special monthly compensation based on Aid And Attendance/Housebound and TDIU. 

The Court held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.') A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009; see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'). The Veteran filed a claim for entitlement to service connection for sleep apnea.  However, evidence reflects that he may have a sleep disorder due to his medications for service-connected PTSD. As such, based on the evidence in the record, the Board has recharacterized this claim to encompass a claim for a sleep disorder, to include sleep apnea.

In a November 2009 decision, the Board denied entitlement to service connection for back strain.  The evidence in the record at the time of this decision reflected only a diagnosis of back strain.  Since November 2009, however, evidence has been added to the record reflecting a diagnosis of degenerative disc disease of the lumbar spine.  As such, the Board concludes that the previously denied claim is sufficiently differentiated from the present claim because the record did not reflect a diagnosis of degenerative disc disease of the lumbar spine at that time. Velez v. Shinseki, 23 Vet. App. 199, 205 (2009) (discussing the distinction between a new claim and evidence tending to substantiate an element of a previously adjudicated matter); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, discussion of the new and material evidence standard for service connection for degenerative disc disease of the lumbar spine is not required as this is a new claim.

The Veteran was issued a statement of the case for the issue of entitlement to an initial disability rating in excess of 30 percent for glaucoma of the right eye, status post trabeculectomy in September 2014.  The Veteran timely perfected this appeal.

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine, for a heart disability, to include as due to an undiagnosed illness, for hypertension, to include as secondary to PTSD, for erectile dysfunction, to include as secondary to hypertension, and for a sleep disorder, to include sleep apnea, entitlement to a disability rating in excess of 50 percent for PTSD, entitlement to earlier effective date for PTSD prior to June 10, 2013, entitlement to special monthly compensation based on Aid and Attendance/Housebound, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's glaucoma, right eye, status post trabeculectomy  has not been manifested by anatomical loss of the right eye (i.e., enucleation) or any serious cosmetic defect of the right eye.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent glaucoma, right eye, status post trabeculectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6029 (2008); § 4.79, Diagnostic Code 6029 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was not afforded a VA examination for his sleep apnea claim; however, as there is no competent evidence that the Veteran has a current diagnosis of sleep apnea related to service, a VA examinations is not necessary. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.




Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial rating - glaucoma of the right eye, status post trabeculectomy

The Veteran's service-connected glaucoma of the right eye, status post trabeculectomy is rated as 30 percent disabling for aphakia. 38 C.F.R. § 4.84a, Diagnostic Code 6029. 

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended. See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008). Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2014). These changes took effect on December 10, 2008. In this case, the Veteran has been given the rating criteria applicable prior to December 10, 2008, and the criteria applicable beginning December 10, 2008. Consequently, the Board will apply both versions of the relevant schedular ratings.

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran. If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2014). Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation. VAOGCPREC 3-2000.
Under the criteria in effect prior to December 10, 2008, for aphakia, a 30 percent rating is assigned for either bilateral or unilateral aphakia. 38 C.F.R. §4.84a, Diagnostic Code 6029 (2007).  The 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision. When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction. When both eyes are aphakic, both will be rated on corrected vision. The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. §4.84a, Diagnostic Code 6029, Note.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision. See 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029 (2008). 

Under the current criteria, aphakia is rated under Diagnostic Code 6029, and is to be evaluated based on visual impairment. The resulting level of visual impairment is then elevated one step. The minimum rating for aphakia, either unilateral or bilateral, is 30 percent. 38 C.F.R. § 4.79, Diagnostic Code 6029 (2014).

Under the former criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008). A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75 (2008). The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a (2008).  

Under the former criteria, impairment of visual field was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.

Under the current criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75(a) (2014). Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2014).

Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2014). 

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated. 38 C.F.R. § 4.76, 4.79, Diagnostic Code 6080.

The maximum evaluation assignable for defective vision when only one eye is service-connected is 30 percent.  Under the former and current criteria, higher evaluations could only be assigned for anatomical loss of the service-connected eye. See 38 C.F.R. §§ 4.75(d) (2014); 4.84a (2008). 

Furthermore, under 38 C.F.R. § 4.80 (2008), combined ratings for disabilities of the same eye should not exceed the total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision. The maximum rating for total loss of vision of only one eye, without anatomical loss of the eye, is 30 percent. See 38 C.F.R. § 4.84a, Diagnostic Code 6070 for evaluation of blindness in one, having light perception only, with visual acuity in the other eye of 20/40 (6/12). The Board takes judicial notice that enucleation is the same as anatomical loss of an eye. See Dorland's Illustrated Medical Dictionary, 31st Edition, p. 635 ('enucleation' defined as 'the removal of an organ, of a tumor, or of another body in such a way that it comes out clean and whole, like a nut from its shell. Used in connection with the eye, it denotes removal of the eyeball after the eye muscles and optic nerve have been severed.').

As the Veteran's service-connected eye disability is already rated at 30 percent, an increased schedular rating is only available if there is an enucleation or a serious cosmetic defect.

The Veteran was afforded regular treatment through the VA.  These records do not demonstrate the Veteran has anatomical loss of the right eye (i.e., enucleation) or any serious cosmetic defect of the right eye.  Furthermore, the Veteran has not claimed that he has any cosmetic defect affecting the right eye.  Consequently, the Board finds that a schedular disability rating higher than 30 percent for the Veteran's service-connected right eye disability is not warranted under either Diagnostic Code 6029 or the codes related to impairment of visual acuity, visual fields or muscle function.

The Board has considered rating the Veteran's service-connected right eye disability under other Diagnostic Codes in order to provide him with the most beneficial rating.  

With regard to the rating criteria in effect prior to December 10, 2008, the Veteran's right eye disability does not approximate tuberculosis of the eye, frequent attacks of considerable duration of congestive or inflammatory glaucoma, or malignant new growths of the eyeball.  38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014 (2008).

With regard to the current rating criteria, there is no evidence of incapacitating episodes lasting at least four weeks over a 12 month period.  In addition, the Veteran's right eye disability does not approximate tuberculosis of the eye or malignant new growths of the eyeball.  38 C.F.R. § 4.79, Diagnostic Codes 6010, 6012, 6014 (2014).

As such, a higher disability rating for the Veteran's service-connected right eye disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right eye disability is manifested by signs and symptoms that are contemplated by the rating schedule.  The rating criteria under Diagnostic Code 6029 provide disability ratings on the basis of visual impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6029 (2008); § 4.84a, Diagnostic Code 6029 (2014).  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, and that there is nothing exceptional or unusual about the Veteran's right eye disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right eye disability has resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating in excess of 30 percent for glaucoma, right eye, status post trabeculectomy, is denied.


REMAND

As an initial matter, the VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  VA medical records reflect the Veteran's reports that he was in a motor vehicle accident in November 2006 and was hospitalized for three days at a private facility. See October 2007 VA medical record.  May 2013 VA medical records also reflect that the Veteran was treated at Richmond Community Hospital for a recent drug overdose.  These records are not in the Veteran's online claims file, and should be obtained on remand and added to the record of evidence.

As noted in the Introduction to this case, the Board's January 2014 decision was vacated and remanded by way of a March 2015 JMR.  In the JMR, the parties agreed that the Board did not provide adequate discussion as to whether the Veteran's nonischemic cardiomyopathy qualifies as a medically unexplained chronic multisymptom illness under the provisions of 38 C.F.R. § 3.317.  Pursuant to 38 C.F.R. § 3.317, compensation may be paid for disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317(a)(2)(i).  A medically unexplained chronic multisymptom illness is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

The Board notes that the record includes an August 2013 addendum opinion, which reflects a VA examiner's opinion that the Veteran did not have a chronic disability resulting from an undiagnosed illness or medically unexplained, chronic multisymptom illness.  As a rationale, the examiner stated that the Veteran had a specific diagnosis related to one organ system (cardiac).  The illness has a specific and clear diagnosis, nonischemic cardiomyopathy.  The symptoms included dyspnea, fatigue, dizziness, fainting, swelling of the lower extremities, and heart palpitation. The examiner noted that potential causes of nonischemic cardiomyopathy included viral illness, alcoholism, drug abuse, and endocrine disorders, such as diabetes or thyroid disease, and could be inherited or idiopathic. 

The examiner stated that most cases were idiopathic (an exact cause is not known); however, the examiner did not indicate whether the Veteran's nonischemic cardiomyopathy was idiopathic, or without conclusive pathophysiology or etiology, or whether it was due to a known cause. 

As such, the Board finds that further medical opinion is necessary to determine whether the Veteran's nonischemic cardiomyopathy qualifies as a medically unexplained chronic multisymptom illness under the provisions of 38 C.F.R. § 3.317. 

The Veteran has contended that his hypertension is secondary to his service-connected PTSD, and that he has erectile dysfunction secondary to hypertension.
Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

The Veteran has been diagnosed with hypertension, and has claimed that he has erectile dysfunction.  As such, the Board finds that the Veteran should be provided with a VA examination to determine whether his hypertension has been caused or aggravated by his service-connected PTSD, and an examination to determine whether the Veteran has erectile dysfunction that has been caused or aggravated by hypertension.

In November 2012, the Veteran underwent a sleep study.  The examiner noted that the study did not suggest sleep disordered breathing; however, loud snoring was noted by the technician. It was noted that the Veteran's sleep was repeatedly interrupted by productive coughing episodes.  The examiner found that medication (duloxetine, trazodone, and possible other) may have contributed; however, the examiner was not specific as to what the Veteran's medication may have caused.  As such, the Board finds that an opinion is needed to determine whether the Veteran has a sleep disorder that is secondary to the medication necessary to treat his psychiatric disorder.

The Veteran contends that a higher rating is warranted for his service-connected PTSD, which was increased to a 50 percent disability rating as of June 10, 2013 in an August 2014 rating decision.  In addition, the Veteran has argued that he is entitled to an earlier effective date for this increase.  

The Board notes that the most recent treatment in the Veteran's online claims folders in Virtual VA and VBMS are dated in August 2013.  These records include a May 2013 treatment record showing that the Veteran had been hospitalized at Richmond Community Hospital for treatment after a drug overdose.  These records are not part of the claims file.  On remand, these records, and current VA medical records, should be associated with the Veteran's online claims file.  

In addition, the most recent examination provided to the Veteran to assess the current severity of his service-connected PTSD was conducted prior to the current appeals period.  Given the fact that it appears that his disability has worsened, the Board finds that he should be afforded a VA examination to determine the current nature and severity of his service-connected PTSD.

The issues of entitlement to special monthly compensation based on Aid And Attendance/Housebound and entitlement TDIU are inextricably intertwined with the issues remanded herein. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Consequently, consideration of the these claims must be deferred pending resolution of the other matters.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment for injuries sustained in the November 2006 motor vehicle accident and for treatment at Richmond Community Hospital for a "recent" drug overdose referred to in a May 2013 VA medical record, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases

2.  Obtain all indicated records of treatment from the VA.

3.   Schedule the Veteran for a VA examination to determine the etiology of nonischemic cardiomyopathy.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's nonischemic cardiomyopathy qualifies as a  diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, the examiner should provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in the Persian Gulf.

A ' medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.'

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a heart disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been caused (in whole or in part) by his service-connected PTSD; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD.

If the Veteran's current hypertension has been aggravated by his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of his current erectile dysfunction .  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction has been caused (in whole or in part) by hypertension; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by hypertension.

If the Veteran's current erectile dysfunction has been aggravated by his hypertension, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for erectile dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  Schedule the Veteran for a VA examination to determine the etiology of any current sleep disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran has a current sleep disorder that had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran has a current sleep disorder has been caused (in whole or in part) by his service-connected PTSD (to include medication required to treat PTSD); and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran has a current sleep disorder that has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD (to include medication required to treat PTSD).

If the Veteran has a current hypertension has been aggravated by his service-connected PTSD (to include medication required to treat PTSD), the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a sleep disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

7.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected PTSD.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


